NETERER, District Judge.
These cases were submitted to the court together. The issue is identical. The facts are similar, but of different emphasis. The cases will be disposed of together.
Each petitioner is ordered deported upon the ground “that ho has been found advocating and teaching the unlawful destruction of property.” Dixon is a subject of England; Bernat is a subject of Russia.
Each petitioner seeks release on the ground that he has been denied a fair hearing, that there is no evidence to support the charge against him, and that the order of deportation is arbitrary, and unsupported by fact or law. If the alien has been accorded a fair, though summary, hearing, and the finding is supported by competent testimony, however slight, the court may not interfere.
From an examination of the testimony, in the light of this rule, we find, after some testimony as to membership- in the I. W. W. organization, the following questions and answers appear in Dixon’s testimony:
“Q. Being a member that long, and being a delegate and taking an active part in the order, yon actually believe in the teachings as advocated by the I. W. W.? A. I do.
“Q. You have read their preamble and constitution? A. Yes.
“Q. You believe in the teachings advocated in that? A. I do.
“Q. Are you familiar with the I. W. W. Song Book? A. Yes.
“Q. Do you believe in the teachings indicated in that hook? A. Yes; most of them; I do. There are some I haven’t seen, but what I have seen, I believe.”
As to reading I. W. W. literature, he was asked:
“Q. 'The I. W. W., its History, Structure and Methods,’ by St. John? A. I have read that.
“Q. Believe in the teachings as advocated in that book? A. Yes.
“Q. Have you read the Industrial World? A. Yes.
“Q. Believe in the teachings advocated in that paper? A. Yes; I do. * * *
“Q. Now, you have been collecting for the defense fund; you have been a delegate quite a number of times; you have solicited members, sold the Industrial Worker, and distributed other I. W. Wl literature? A. Yes.
*430“Q. And in any way you possibly could secured new members for tbe order? A. Tes; I have.
“Q. How many times have you been arrested? A. I have been arrested
several times lately in the I. W. W. troubles. * * *
“Q. Tour I. W. W. cards, your delegate credentials, and this other literature mentioned in your hearing, together with any other I. W. W. literature which we may deem to have a bearing in your ease, will be introduced and made exhibits in your hearing. A. Tes.”
This is the general trend of the testimony with relation to the teachings of the I. W. W., as disclosed by the literature, and, I think, establishes the fact that he is in full sympathy with the propaganda and practices as disclosed by the literature, and has distributed such literature.
The doctrine and practices of the order, as disclosed by the attached literature, may be indicated by short excerpts from “The I. W. W., its History, Structure and Methods,” by Vincent St. John and others;
“As a revolutionary organization, the International Workers of the World aims to use any and all tactics that will get the results sought, with the least expenditure of tima and energy. The tactics used are determined solely Dy the power of the organization to make good in their use. The question of ‘right’ and ‘wrong’ does not concern us. * * *
“Failing to force concessions from the employers by the strike, work is resumed and ‘sabotage’ is used to force the employers to concede to the demands of the workers.”
Sabotage is defined by several I. W. W. writers:
The New Unionism, by Andre Tridon:
“We may distinguish three forms of sabotage.
“(1) Active sabotage, which consists in the damaging of goods or machinery. * * *
“(3) Obstructionism, or passive sabotage, which consists in carrying out orders, literally, regardless of consequences.”
The Yoix du Peuple:
“The first thing to do before going out on strike is to cripple all the machinery. * * * Are bakery workers planning to go on strike? Let them; pour in the ovens a few pints of petroleum, or of any other greasy or pungent matter. After that soldiers or scabs may come and bake bread. The smell will not come out of the tiles for three months. Is a strike in sight in steel mills? Pour sand or emery into the oil cups.”
Sabotage, by Emile Pouget:
“If the workers disable the machines, it is neither for a whim, nor for dilettantism, or evil mind, but solely in obedience to an imperious neces sity. * * *
“To list out the thousand of methods and ways of sabotage would be an endless rosary. The shoe workers have an infinite variety of tricks. So have the bakers. To the timber workers it cannot be difficult to use the ax so that the tree or log is split in all its length. To the painters, also, it must be easy to dilute or condense their colors as best they see fit.”
Sabotage, Its History, Philosophy & Function, by Walker O. Smith:
“Sabotage is a direct application of the idea that property has no rights that its creators are bound to respect. » * *
“The question is not, Is sabotage immoral? but, Does sabotage get the goods? * * *
“A bar of soap in the boiler would keep the soldiers at home, or else force them to march to the strike. If this were not possible, there are water tanks were the tender must be filled, and the saboteur can ‘let the gold dust twins do the work.’ * * *
*431“Sabotage is discredited by those who believe in property rights. It Is the weapon of those who no longer reverence the thing that fetters them. Its advocacy and use helps to destroy the ‘property illusion.’ The parasites, who liave property, oppose sabotage, while the producers, who have poverty, are commencing to wield that potent weapon.”
itxcerpts from “Industrial Workers of the World”:
“The I. W. W. opposes the institution of the state.”
“What is this sabotage that so worries politicians, preachers, profit grabbers, and parasites generally? It is a realization on the part of the working class that property has no rights that its creator is bound to respect. It means that the workers know that might makes right, and that they are possessed of a tremendous might in the productive process. It means that they are conscious of the fact that any action which weakens the employer and strengthens the worker is justified. * * * A slashed warp, a loosened bolt, an uncaught thread, a shifting of dyes, will make Billy Wood see the ‘justice’ of the men’s demands quicker than all the votes cast since Billy Bryan commenced to run for office.
“Sabotage is an individual act performed for a class purpose. It may be denounced as ‘anarchy,’ but that scares no workers in those rebellious days.
“These migratory workers have lost all patriotism — and rightly so. Love of country? They have no country. Love of flag? None floats for them.”
One of the songs attached as an exhibit:
Christians at War.
By John F. Kendrick.
(Tune: Onward Christian Soldiers.)
Onward, Christian soldiers! Duty’s way is plain;
Slay your Christian neighbors, or by them be slain;
Pulpiteers are spouting effervescent swill;
God above is calling you to rob and rape and kill.
All your acts are sanctified by the Lamb on high;
If you love the Holy Ghost, go murder, pray, and die.
Onward Christian soldiers! Hip and tear and smite!
Let the gentle Jesus bless your dynamite.
Splinter skulls with shrapnel, fertilize the sod;
Folks who do not speak your tongue deserve the curse of God.
Smash the doors of every home, pretty maidens seize;
Use your might and sacred right to treat them as you please.
Onward Christian soldiers,! Eat and drink jmur fill;
Hob with bloody fingers, Christ O. K.’s the bill.
Steal the fanner’s savings, take their grain and meat;
Even though the children starve, the Savior’s bums must eat.
Bum the peasant’s cottages, orphans leave bereft;
In Jehovah’s holy name, wreak ruin right and left.
Onward Christian soldiers! Drench the land with gore;
Mercy is a weakness all the gods abhor.
Bayonet the babies, jab the mothers, too;
Hoist the cross of Calvary to hallow all you do.
File your bullets’ noses flat, poison every well;
God decrees your enemies must all go plumb to heu.
Onward Christian soldiers! Blighting all you meet,
Trampling human freedom, under pious feet;
Praise the Lord whose dollar sign dupes his favored race;
Make the foreign trash respect your bullion brand of grace.
Trust in mock salvation, serve as pirates’ tools;
History will say of you: “That pack of G-d-fools.”
*432The literature attached to the record is replete with the advocacy of sentiment as above set forth. To teach, as defined by the Standard Dictionary, is:
“To impart knowledge by means of lessons; to give instruction in; communicating knowledge; introducing into or impressing upon the mind as truth or information.” ,
To advocate means, according to the same authority:
“To speak in fávor of; defend by argument; one who espouses, defends, or vindicates any cause by argument; a pleader, upholder, as an advocate of the oppressed.”
There are several ways by which a person may teach or advocate. It need not be from the puhlic platform, or through personal utterance to individuals or groups, but may be done as well through written communications, personal direction, through the public press, or through any means by which information may be disseminated, or it may be done by the adoption of sentiment expressed or arguments made by others which are distributed to others for their adoption and guidance.
The testimony shows that Bernat has been a member of the I. W. W. for the last ten years, and secretary of Branch No. 500, Seattle, for some time. His duties as such secretary were to distribute literature, collect dues, handle accounts, and solicit new members. From the activity, as disclosed in the record, the court cannot say there is no evidence upon which to predicate the finding of the Commissioner General in each case; and it would appear that the conclusion of the Commissioner General, based upon the facts stated, is within the purpose and intent of the Congress in enacting section 19 of Act Feb. 5, 1917, c. 29, 39 Stat. 889 (U. S. Comp. St. § 4289%jj), and this is emphasized by the passage of the act approved October 16, 1918, entitled:
“An act to exclude and expel from the United States aliens who are members of the anarchistic or similar classes.”
The matter is not before the court for review, but merely to determine whether there is any evidence upon which to base the finding. Under the law, the conclusion of the Department of Labor, if there is any evidence, is final.
The application for writ will be denied in each case;